DETAILED ACTION

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 2, 4, 5, 7, 10-14 and 16-19 rejected under 35 U.S.C. 103 as being unpatentable over Logan et al, U.S. Patent Application Publication No. 2018/0158288 (hereinafter Logan) in view of Goldstein et al, U.S. Patent Application Publication No. 2008/0240458 (hereinafter Goldstein).
	Regarding claim 1, Logan discloses an electronic device comprising a microphone, a processor, and a memory containing instructions that, when executed by the processor, cause the electronic device to:
	receive a training audio signal corresponding to a training input to the microphone, from the training audio signal, extract a representation of a sound in the training input and store the representation of the sound (see paragraph 0059);
	receive an audio signal corresponding to an acoustic scene observed by the microphone (see paragraph 0043); 
	extract a representation of the observed acoustic scene from the audio signal (see paragraph 0046);

	emit a selected output responsive to determining that the sound is present in the acoustic scene (see paragraph 0048). 

	Still on the issue of claim 1, Logan does not teach causing the device to update the stored representation of the sound when the device determines the sound is present in an observed acoustic scene. All the same, Goldstein discloses causing the device to update the stored representation of the sound when the device determines the sound is present in an observed acoustic scene (see paragraph 0048). Therefore, it would have been obvious to one of ordinary skill in the art to modify Logan with causing the device to update the stored representation of the sound when the device determines the sound is present in an observed acoustic scene as taught by Goldstein. This modification would have reliability by providing more accurate models. 
	
	Regarding claim 2, see paragraph 0063 of Logan.

	Regarding claim 4, see paragraph 0059 of Logan.
	Regarding claim 5, see paragraph 0185 of Logan.

	Regarding claim 7, see paragraph 0103 of Logan.
	

	Regarding claim 11, see paragraph 0060 of Logan.
	Regarding claim 12, see paragraph 0048 of Logan.

	Regarding claim 13, Logan discloses an electronic device comprising a microphone, a processor, and a memory containing instructions that, when executed by the processor, cause the electronic device to
	learn a sound emitted by another device when the sound recurs in an acoustic scene observed by the microphone (see paragraph 0084);
	after learning the sound, listen for and detect a presence of the sound in a sound field observed by the microphone (see paragraph 0046); 
store a representation of the sound (see paragraph 0254); and
	responsive to a detected presence of the sound in the sound field observed by the microphone, emit an output (see paragraph 0048).  

	Still on the issue of claim 13, Logan does not teach causing the device to update the stored representation of the sound when the electronic device detects the sound in a sound field observed by the microphone. All the same, Goldstein discloses causing the device to update the stored representation of the sound when the electronic device detects the sound in a sound field observed by the microphone (see paragraph 0048). Therefore, it would have been obvious to one of ordinary skill in the art to modify Logan with causing the device to update the stored representation of the sound when the electronic 

	Regarding claim 14, see paragraph 0048 of Logan.

	Regarding claim 16, see paragraph 0063 of Logan.
	Regarding claim 17, see paragraph 0099 of Logan.
	Regarding claim 18, see paragraph 0055 of Logan.
	Regarding claim 19, see paragraph 0103 of Logan.

3.	Claims 20-25 rejected under 35 U.S.C. 103 as being unpatentable over Logan in view of Goldstein et al, U.S. Patent Application Publication No. 2010/0142715 (hereinafter Goldstein II).
	Regarding claim 20, Logan discloses an electronic device comprising a microphone, a processor, and a memory containing instructions that, when executed by the processor, cause the electronic device to:
	define a reference representation of sound received by the microphone from another device (see paragraph 0044);
	extract a representation of an acoustic scene observed by the microphone and compare the representation of the observed acoustic scene with the reference representation of sound from the other device (see paragraph 0046); 

	responsive to determining sound from the other device is present, emit a selected output (see paragraph 0048).

	Still on the issue of claim 20, Logan does not explicitly teach that the reference representation of the sound has acoustic impairments below a selected threshold level. All the same, Goldstein II discloses that the reference representation of the sound has acoustic impairments below a selected threshold level (see paragraph 0062). Therefore, it would have been obvious to one of ordinary skill in the art to modify Logan wherein the reference representation of the sound has acoustic impairments below a selected threshold as taught by Goldstein II. This modification would have improved the system’s reliability by providing quality control. 

	Regarding claim 21, see paragraph 0048 of Logan.
	Regarding claim 22, see paragraph 0043 of Logan.
	Regarding claim 23, see paragraph 0046 of Logan.
	Regarding claim 24, see paragraph 0063 of Logan.
	Regarding claim 25, see paragraph 0048 of Logan.
	
Allowable Subject Matter
4.	Claims 6, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in 

Response to Arguments
5.	Applicant’s arguments have been considered but are deemed to be moot in view of the new grounds of rejection.


Conclusion 
6.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this action. THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
February 28, 2022

/OLISA ANWAH/Primary Examiner, Art Unit 2652